 1   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
     DIANA M. RIVERA, ESQ.; STATE BAR NO.: 222025
 2   HEIDI J. SINAVSKY, ESQ.; STATE BAR NO.: 292553
 3     THARPE & HOWELL, LLP
     15250 Ventura Blvd., Ninth Floor
 4    Sherman Oaks, California 91403
     (818) 205-9955; (818) 205-9944 fax
 5   E-Mail: sforman@tharpe-howell.com
     E-Mail: drivera@tharpe-howell.com
 6   E-Mail: hsinavsky@tharpe-howell.com
 7   Attorneys for Defendants,
           LOWE’S HOME CENTERS, LLC
 8

 9                          UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11

12   FRANK TAGHILOU,                            Case No.: 5:18-cv-00639 AG (JCx)
                                                [San Bernardino Superior Court; Case No.
13                       Plaintiff,             CIVDS1719532]
14   v.                                         ORDER ON STIPULATED
                                                PROTECTIVE
15   LOWE’S HOME CENTERS, LLC,
     and DOES 1 to 10, Inclusive,
16                                              Complaint Filed: October 4, 2017
                         Defendants.            Trial Date:      Not set
17

18         Counsel for Plaintiff FRANK TAGHILOU (“Plaintiff”) and Defendant
19   LOWE’S HOME CENTERS, LLC (“Defendant”) jointly submit this Proposed
20   Protective Order:
21         1.     A. PURPOSES AND LIMITATIONS
22         As the parties have represented that discovery in this action is likely to involve
23   production of confidential, proprietary, or private information for which special
24   protection from public disclosure and from use for any purpose other than
25   prosecuting this litigation may be warranted, this Court enters the following
26   Protective Order. This Order does not confer blanket protections on all disclosures
27   or responses to discovery. The protection it affords from public disclosure and use
28   extends only to the limited information or items that are entitled to confidential
30                                        -1-
                         ORDER ON STIPULATED PROTECTIVE ORDER
                                                     TAGHILOU V. LOWE’S HOME CENTERS, LLC
31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
                                        2   below, this Protective Order does not entitle the parties to file confidential
                                        3   information under seal. Rather, when the parties seek permission from the court to
                                        4   file material under seal, the parties must comply with Civil Local Rule 79-5 and with
                                        5   any pertinent orders of the assigned District Judge and Magistrate Judge.
                                        6         B. GOOD CAUSE STATEMENT
                                        7         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
                                        8   Court, upon a showing of good cause may “issue an order to protect a party from
                                        9   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
                                       10   26(c)(1).    In the instant matter, Defendant’s Confidential Documents contain
15250 Ventura Boulevard, Ninth Floor




                                            proprietary and confidential trade secret information relating to defendant’s business
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   practices and its safety protocol. Defendant derives independent economic value from
                                       13   maintaining the confidentiality of the policies and procedures set forth in these
                                       14   Confidential Documents.
                                       15         Defendant is a retailer in the home improvement industry and has conducted
                                       16   business in California since 1998.     The home improvement retail industry is very
                                       17   competitive. As a result of years of investing time and money in research and
                                       18   investigation, Defendant developed the policies contained in the Confidential
                                       19   Documents for the purposes of maintaining the security and accessibility of its
                                       20   merchandise, providing quality customer service, and ensuring the safety of its
                                       21   employees and customers. These policies and procedures, as memorialized in the
                                       22   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
                                       23   used for the purposes of maintaining safety at its stores and creating efficient and
                                       24   organized work environments for its employees. As a result, defendant is able to
                                       25   minimize the waste of any resources, which is a key factor in generating profitability
                                       26   for its business.
                                       27         Defendant derives economic value from maintaining the secrecy of its
                                       28   Confidential Documents. If disclosed to the public, the trade secret information
                                       30                                        -2-
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                             TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                             CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1   contained in defendant’s Confidential Documents would reveal defendant’s internal
                                        2   operations and could potentially be used by competitors as a means to compete for its
                                        3   customers, interfere with its business plans and thereby gain unfair business
                                        4   advantages. If defendant’s safety protocol were revealed to the general public, it would
                                        5   hinder defendant’s ability to effectively resolve and minimize liability claims, and its
                                        6   goal of protecting its customers and employees from theft and other crimes.
                                        7   Unrestricted or unprotected disclosure of such information would result in prejudice
                                        8   or harm to Defendant by revealing Lowe’s competitive confidential information,
                                        9   which has been developed at the expense of Lowe’s and which represents valuable
                                       10   tangible and intangible assets. Accordingly, the parties respectfully submit that there
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   is good cause for the entry of this Protective Order.
    THARPE & HOWELL, LLP




                                       12          2.     DEFINITIONS
                                       13          2.1    Action: this pending federal law suit.
                                       14          2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                       15   of information or items under this Order.
                                       16          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                       17   how it is generated, stored or maintained) or tangible things that qualify for
                                       18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
                                       19   Good Cause Statement.
                                       20          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                       21   their support staff).
                                       22          2.5    Designating Party: a Party or Non-Party that designates information or
                                       23   items that it produces in disclosures or in responses to discovery as
                                       24   “CONFIDENTIAL.”
                                       25          2.6    Disclosure or Discovery Material: all items or information, regardless
                                       26   of the medium or manner in which it is generated, stored, or maintained (including,
                                       27   among other things, testimony, transcripts, and tangible things), that are produced or
                                       28   generated in disclosures or responses to discovery in this matter.
                                       30                                            -3-
                                                                    ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1         2.7    Expert: a person with specialized knowledge or experience in a matter
                                        2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                        3   an expert witness or as a consultant in this Action.
                                        4         2.8    House Counsel: attorneys who are employees of a party to this Action.
                                        5   House Counsel does not include Outside Counsel of Record or any other outside
                                        6   counsel.
                                        7         2.9    Non-Party: any natural person, partnership, corporation, association, or
                                        8   other legal entity not named as a Party to this action.
                                        9         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                       10   to this Action but are retained to represent or advise a party to this Action and have
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   appeared in this Action on behalf of that party or are affiliated with a law firm which
    THARPE & HOWELL, LLP




                                       12   has appeared on behalf of that party, and includes support staff.
                                       13         2.11 Party: any party to this Action, including all of its officers, directors,
                                       14   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                       15   support staffs).
                                       16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                       17   Discovery Material in this Action.
                                       18         2.13 Professional Vendors: persons or entities that provide litigation support
                                       19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                       20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                       21   and their employees and subcontractors.
                                       22         2.14 Protected Material: any Disclosure or Discovery Material that is
                                       23   designated as “CONFIDENTIAL.”
                                       24         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                       25   from a Producing Party.
                                       26         3.     SCOPE
                                       27         The protections conferred by this Order cover not only Protected Material (as
                                       28   defined above), but also (1) any information copied or extracted from Protected
                                       30                                        -4-
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                                        2   and (3) any deposition testimony, conversations, or presentations by Parties or their
                                        3   Counsel that might reveal Protected Material, other than during a court hearing or at
                                        4   trial.
                                        5            Any use of Protected Material during a court hearing or at trial shall be
                                        6   governed by the orders of the presiding judge. This Order does not govern the use of
                                        7   Protected Material during a court hearing or at trial.
                                        8            4.    DURATION
                                        9            Even after final disposition of this litigation, the confidentiality obligations
                                       10   imposed by this Order shall remain in effect until a Designating Party agrees
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   otherwise in writing or a court order otherwise directs. Final disposition shall be
    THARPE & HOWELL, LLP




                                       12   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                       13   or without prejudice; and (2) final judgment herein after the completion and
                                       14   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                       15   including the time limits for filing any motions or applications for extension of time
                                       16   pursuant to applicable law.
                                       17            5.    DESIGNATING PROTECTED MATERIAL
                                       18            5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                       19   Each Party or Non-Party that designates information or items for protection under
                                       20   this Order must take care to limit any such designation to specific material that
                                       21   qualifies under the appropriate standards. The Designating Party must designate for
                                       22   protection only those parts of material, documents, items, or oral or written
                                       23   communications that qualify so that other portions of the material, documents, items,
                                       24   or communications for which protection is not warranted are not swept unjustifiably
                                       25   within the ambit of this Order.
                                       26            Mass, indiscriminate, or routinized designations are prohibited. Designations
                                       27   that are shown to be clearly unjustified or that have been made for an improper
                                       28   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                       30                                           -5-
                                                                   ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                               TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                               CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1   unnecessary expenses and burdens on other parties) may expose the Designating
                                        2   Party to sanctions.
                                        3         If it comes to a Designating Party’s attention that information or items that it
                                        4   designated for protection do not qualify for protection, that Designating Party must
                                        5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                        6         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                        7   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                                        8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                        9   under this Order must be clearly so designated before the material is disclosed or
                                       10   produced.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11         Designation in conformity with this Order requires:
    THARPE & HOWELL, LLP




                                       12         (a) for information in documentary form (e.g., paper or electronic documents,
                                       13   but excluding transcripts of depositions), that the Producing Party affix at a
                                       14   minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”),
                                       15   to each page that contains protected material. If only a portion or portions of the
                                       16   material on a page qualifies for protection, the Producing Party also must clearly
                                       17   identify the protected portion(s) (e.g., by making appropriate markings in the
                                       18   margins).
                                       19         A Party or Non-Party that makes original documents available for inspection
                                       20   need not designate them for protection until after the inspecting Party has indicated
                                       21   which documents it would like copied and produced. During the inspection and
                                       22   before the designation, all of the material made available for inspection shall be
                                       23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                       24   it wants copied and produced, the Producing Party must determine which documents,
                                       25   or portions thereof, qualify for protection under this Order. Then, before producing
                                       26   the specified documents, the Producing Party must affix the “CONFIDENTIAL
                                       27   legend” to each page that contains Protected Material. If only a portion or portions
                                       28   of the material on a page qualifies for protection, the Producing Party also must
                                       30                                          -6-
                                                                  ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                        2   margins).
                                        3         (b) for testimony given in depositions that the Designating Party identifies on
                                        4   the record, before the close of the deposition as protected testimony.
                                        5         (c) for information produced in some form other than documentary and for
                                        6   any other tangible items, that the Producing Party affix in a prominent place on the
                                        7   exterior of the container or containers in which the information is stored the legend
                                        8   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                        9   protection, the Producing Party, to the extent practicable, shall identify the protected
                                       10   portion(s).
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
    THARPE & HOWELL, LLP




                                       12   failure to designate qualified information or items does not, standing alone, waive
                                       13   the Designating Party’s right to secure protection under this Order for such material.
                                       14   Upon timely correction of a designation, the Receiving Party must make reasonable
                                       15   efforts to assure that the material is treated in accordance with the provisions of this
                                       16   Order.
                                       17         6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                       18         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                                       19   designation of confidentiality at any time that is consistent with the Court’s
                                       20   Scheduling Order.
                                       21         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                                       22   resolution process under Local Rule 37-1 et seq.
                                       23         6.3     The burden of persuasion in any such challenge proceeding shall be on
                                       24   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                       25   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                       26   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                       27   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                       28   ///
                                       30                                        -7-
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                             TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                             CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1   material in question the level of protection to which it is entitled under the Producing
                                        2   Party’s designation until the Court rules on the challenge.
                                        3         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                        4         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                        5   disclosed or produced by another Party or by a Non-Party in connection with this
                                        6   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                        7   Protected Material may be disclosed only to the categories of persons and under the
                                        8   conditions described in this Order. When the Action has been terminated, a
                                        9   Receiving Party must comply with the provisions of Section 13 below.
                                       10         Protected Material must be stored and maintained by a Receiving Party at a
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   location and in a secure manner that ensures that access is limited to the persons
    THARPE & HOWELL, LLP




                                       12   authorized under this Order.
                                       13         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                       14   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                       15   Receiving Party may disclose any information or item designated
                                       16   “CONFIDENTIAL” only to:
                                       17         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                       18   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                       19   disclose the information for this Action;
                                       20         (b) the officers, directors, and employees (including House Counsel) of the
                                       21   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                       22         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                       23   disclosure is reasonably necessary for this Action and who have signed the
                                       24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                       25         (d) the court and its personnel;
                                       26         (e) court reporters and their staff;
                                       27   ///
                                       28   ///
                                       30                                        -8-
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1         (f) professional jury or trial consultants, mock jurors, and Professional
                                        2   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                        3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                        4         (g) the author or recipient of a document containing the information or a
                                        5   custodian or other person who otherwise possessed or knew the information;
                                        6         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                        7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                        8   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
                                        9   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
                                       10   confidential information unless they sign the “Acknowledgment and Agreement to
15250 Ventura Boulevard, Ninth Floor




                                            Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                                       13   depositions that reveal Protected Material may be separately bound by the court
                                       14   reporter and may not be disclosed to anyone except as permitted under this
                                       15   Protective Order; and
                                       16         (i) any mediator or settlement officer, and their supporting personnel,
                                       17   mutually agreed upon by any of the parties engaged in settlement discussions.
                                       18         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                       19   PRODUCED IN OTHER LITIGATION
                                       20         If a Party is served with a subpoena or a court order issued in other litigation
                                       21   that compels disclosure of any information or items designated in this Action as
                                       22   “CONFIDENTIAL,” that Party must:
                                       23         (a) promptly notify in writing the Designating Party. Such notification shall
                                       24   include a copy of the subpoena or court order unless prohibited by law;
                                       25         (b) promptly notify in writing the party who caused the subpoena or order to
                                       26   issue in the other litigation that some or all of the material covered by the subpoena
                                       27   or order is subject to this Protective Order. Such notification shall include a copy of
                                       28   this Protective Order; and
                                       30                                        -9-
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                        2   by the Designating Party whose Protected Material may be affected.
                                        3         If the Designating Party timely seeks a protective order, the Party served with
                                        4   the subpoena or court order shall not produce any information designated in this
                                        5   action as “CONFIDENTIAL” before a determination by the court from which the
                                        6   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                        7   permission, or unless otherwise required by the law or court order. The Designating
                                        8   Party shall bear the burden and expense of seeking protection in that court of its
                                        9   confidential material and nothing in these provisions should be construed as
                                       10   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   directive from another court.
    THARPE & HOWELL, LLP




                                       12         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                       13   PRODUCED IN THIS LITIGATION
                                       14         (a) The terms of this Order are applicable to information produced by a Non-
                                       15   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                       16   produced by Non-Parties in connection with this litigation is protected by the
                                       17         remedies and relief provided by this Order. Nothing in these provisions
                                       18   should be construed as prohibiting a Non-Party from seeking additional protections.
                                       19         (b) In the event that a Party is required, by a valid discovery request, to
                                       20   produce a Non-Party’s confidential information in its possession, and the Party is
                                       21   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                       22   confidential information, then the Party shall:
                                       23         (1) promptly notify in writing the Requesting Party and the Non-Party that
                                       24   some or all of the information requested is subject to a confidentiality agreement
                                       25   with a Non-Party;
                                       26         (2) promptly provide the Non-Party with a copy of the Protective Order in this
                                       27   Action, the relevant discovery request(s), and a reasonably specific description of the
                                       28   information requested; and
                                       30                                        - 10 -
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                              TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                              CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1         (3) make the information requested available for inspection by the Non-Party,
                                        2   if requested.
                                        3         (c) If a Non-Party represented by counsel fails to commence the process
                                        4   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
                                        5   notice and accompanying information or fails contemporaneously to notify the
                                        6   Receiving Party that it has done so, the Receiving Party may produce the Non-
                                        7   Party’s confidential information responsive to the discovery request. If an
                                        8   unrepresented Non-Party fails to seek a protective order from this court within 14
                                        9   days of receiving the notice and accompanying information, the Receiving Party may
                                       10   produce the Non-Party’s confidential information responsive to the discovery
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    THARPE & HOWELL, LLP




                                       12   not produce any information in its possession or control that is subject to the
                                       13   confidentiality agreement with the Non-Party before a determination by the court
                                       14   unless otherwise required by the law or court order. Absent a court order to the
                                       15   contrary, the Non-Party shall bear the burden and expense of seeking protection in
                                       16   this court of its Protected Material.
                                       17         10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                       18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                       19   Protected Material to any person or in any circumstance not authorized under this
                                       20   Protective Order, the Receiving Party must immediately (a) notify in writing the
                                       21   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                       22   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                       23   whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                       24   request such person or persons to execute the “Acknowledgment and Agreement to
                                       25   Be Bound” that is attached hereto as Exhibit A.
                                       26   ///
                                       27   ///
                                       28   ///
                                       30                                        - 11 -
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
                                        2   OTHERWISE PROTECTED MATERIAL
                                        3         When a Producing Party gives notice to Receiving Parties that certain
                                        4   inadvertently produced material is subject to a claim of privilege or other protection,
                                        5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                        6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                        7   may be established in an e-discovery order that provides for production without prior
                                        8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                        9   parties reach an agreement on the effect of disclosure of a communication or
                                       10   information covered by the attorney-client privilege or work product protection, the
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   parties may incorporate their agreement into this Protective Order.
    THARPE & HOWELL, LLP




                                       12         12.    MISCELLANEOUS
                                       13         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                       14   person to seek its modification by the Court in the future.
                                       15         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
                                       16   would have to object to disclosing or producing any information or item on any
                                       17   ground not addressed in this Protective Order. Similarly, no Party waives any right
                                       18   to object on any ground to use in evidence of any of the material covered by this
                                       19   Protective Order.
                                       20         12.3 Filing Protected Material. Without written permission from the
                                       21   Designating Party or a Court order, a party may not file in the public record in this
                                       22   action any Protected Material. A Party that seeks to file under seal any Protected
                                       23   Material must comply with Civil Local Rule 79-5 and with any pertinent orders of
                                       24   the assigned District Judge and Magistrate Judge. If a Party's request to file
                                       25   Protected Material under seal is denied by the court, then the Receiving Party may
                                       26   file the information in the public record unless otherwise instructed by the court.
                                       27   ///
                                       28   ///
                                       30                                        - 12 -
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1         13.    FINAL DISPOSITION
                                        2         After the final disposition of this Action, as defined in Section 4, within 60
                                        3   days of a written request by the Designating Party, each Receiving Party must return
                                        4   all Protected Material to the Producing Party or destroy such material. As used in this
                                        5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                        6   summaries, and any other format reproducing or capturing any of the Protected
                                        7   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                        8   Party must submit a written certification to the Producing Party (and, if not the same
                                        9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                       10   (by category, where appropriate) all the Protected Material that was returned or
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
    THARPE & HOWELL, LLP




                                       12   abstracts, compilations, summaries or any other format reproducing or capturing any
                                       13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                       14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                       15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                       16   reports, attorney work product, and consultant and expert work product, even if such
                                       17   materials contain Protected Material. Any such archival copies that contain or
                                       18   constitute Protected Material remain subject to this Protective Order as set forth in
                                       19   Section 4.
                                       20         14.    Any violation of this Order may be punished by any and all appropriate
                                       21   measures including, without limitation, contempt proceedings and/or monetary
                                       22   sanctions.
                                       23

                                       24         IT IS SO ORDERED.
                                       25   DATED: January 22, 2019                              ___________/s/______________
                                       26                                                        Honorable Jacqueline Chooljian
                                                                                                 United States Magistrate Judge
                                       27

                                       28

                                       30                                        - 13 -
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
                                        1                                         EXHIBIT A
                                        2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                        3

                                        4         I, _____________________________ [print or type full name], of
                                        5   _____________________________________________ [print or type full address],
                                        6   declare under penalty of perjury that I have read in its entirety and understand the
                                        7   Protective Order that was issued by the United States District Court for the Central
                                        8   District of California on January 22, 2019 in the case of Frank Taghilou v. Lowe’s
                                        9   Home Centers, LLC., Case No. Case No.: 5:18-cv-00639 AG (JCx). I agree to
                                       10   comply with and to be bound by all the terms of this Protective Order and I
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   understand and acknowledge that failure to so comply could expose me to sanctions
    THARPE & HOWELL, LLP




                                       12   and punishment in the nature of contempt. I solemnly promise that I will not disclose
                                       13   in any manner any information or item that is subject to this Protective Order to any
                                       14   person or entity except in strict compliance with the provisions of this Order.
                                       15         I further agree to submit to the jurisdiction of the United States District Court
                                       16   for the Central District of California for the purpose of enforcing the terms of this
                                       17   Protective Order, even if such enforcement proceedings occur after termination of
                                       18   this action. I hereby appoint __________________________ [print or type full
                                       19   name] of _______________________________________ [print or type full address
                                       20   and telephone number] as my California agent for service of process in connection
                                       21   with this action or any proceedings related to enforcement of this Protective Order.
                                       22         Date: ______________________________________
                                       23         City and State where sworn and signed:______________________________
                                       24

                                       25         Printed name: _______________________________
                                       26
                                       27         Signature: __________________________________
                                       28

                                       30                                        - 14 -
                                                                ORDER ON STIPULATED PROTECTIVE ORDER
                                                                                            TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                       31                                                            CASE NO.: 5:18-CV-00639 AG (JCX)
